                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN


BLONG YANG, et al.,

             Plaintiffs,

      v.                                  Case No. 20-CV-760

SUSAN POWERS, et al.,

             Defendants.


   STIPULATION REGARDING DEADLINE FOR ANSWERING OR
   OTHERWISE RESPONDING TO THE AMENDED COMPLAINT


      The undersigned parties hereby stipulate that the deadline for the

defendants in this matter to answer or otherwise respond to the Amended

Complaint (Dkt. 2) shall be either the date on which responsive pleadings are

due under Fed. R. Civ. P. 12(a)(1)(A) or fourteen days after the Court issues a

decision on the plaintiffs’ preliminary injunction motion (Dkt. 24), whichever

date is later.




                           [signature page follows]




        Case 1:20-cv-00760-WCG Filed 07/13/20 Page 1 of 2 Document 36
Dated this 13th day of July, 2020.


                              s/ Joseph W. Voiland
                              JOSEPH W.
                              VOILAND
                              Veterans Liberty Law

                              Attorney for Plaintiffs


                              s/ Dustin T. Woehl
                              DUSTIN T. WOEHL
                              Kasdorf, Lewis & Swietlik SC

                              Attorneys for Defendant Greg Peters




                                2
 Case 1:20-cv-00760-WCG Filed 07/13/20 Page 2 of 2 Document 36
